ORDER
Considering the Petition for Interim Suspension for Threat of Harm filed by the Office of Disciplinary Counsel,
IT IS ORDERED that Noland James Hammond, Louisiana Bar Roll number 24116, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.2. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
IT IS FURTHER ORDERED that the Office of Disciplinary Counsel may seek the appointment of a trustee to protect the interests of respondent’s clients pursuant to the provisions of Supreme Court Rule XIX, § 27, if appropriate.
/s/ John L. Weimer Justice, Supreme Court of Louisiana
ORDER
Considering respondent’s application for rehearing, “Memorandum and Answer to Disciplinary Counsel’s Petition for Interim Suspension for Threat of Harm,” and “Motion for Dissolution of Interim Suspension” together as a Motion for Dissolution of Interim Suspension filed pursuant to Supreme Court Rule XIX, § 19.2(D), and considering the response thereto filed by the Office of Disciplinary Counsel,
IT IS ORDERED that the relief requested by respondent be and hereby is denied. Respondent shall remain suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.2, pending further orders of this court.